DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed in the Response After Final filed 04/05/2022 has been entered. Applicant has cancelled rejected claim 21, making said rejection moot. 
Claim Status
	Claims 1 – 10 and 12 – 20 remain pending
	Claims 11 and 21 are cancelled 
	In view of the amendment filed 04/05/2022, the following is a reinstatement of the Examiner’s reason for allowance.

Allowable Subject Matter
Claims 1 – 10 and 12 – 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is represented by Dixon et al. (US D643,804 S), Takada (US Pat. No. 5,394,915) and SHIBANO (US PGPub. No. 2010/0200138 A1). 
The teachings of the prior art of record – taken alone or in combination – does not teach or suggest a tire having a lateral groove including a first curved portion and a second curved portion, wherein each of the first curved portion and the second curved portion has a first direction side edge and a second direction side edge, the first direction side edge of the first curved portion has a linear portion extending inward in a width direction of the rib and parallel to a tire axial direction from the first end side edge of the rib, the second direction side edge of the first curved portion extends in a continuously curved shape over an entire length thereof so as to protrude more toward the first direction from an intersection position between the second direction side edge of the first curved portion and the first end side edge of the rib, the first direction side edge of the second curved portion extends in a continuously curved shape over an entire length thereof so as to protrude more toward the second direction from an intersection position between the first direction side edge of the second curved portion and the second end side edge of the rib, and the second direction side edge of the second curved portion has a linear portion extending inward in the width direction of the rib and parallel to the tire axial direction from the second end side edge of the rib.
Dixon, considered the closest prior art of record differs from claim 1 in that the middle lateral groove of Dixon does not extend a continuously curved shape over an entire length thereof, and fails to disclose a linear portion extending inward in the width direction of the rib and parallel to the tire axial direction.
Therefore, a person having ordinary skill in the art would not have been motivated to combine the teaches of Dixon in view of Takada and Shibano, and the combination would not have taught, suggest, or motivate one of ordinary skill in the art of a tire encompassing all the claimed limitations as recited in amended claim 1. Consequently, claim 1 is found allowable. Claims 2 – 10 and 12 – 20 are allowable as being dependent – directly or indirectly – from claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/ROBERT C DYE/Primary Examiner, Art Unit 1749